


EXHIBIT 10.3


CASH AMERICA INTERNATIONAL, INC.
2015 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT


This 2015 Long-Term Incentive Plan Award Agreement (the “Agreement”) is entered
into as of the 6th day of May, 2015, by and between CASH AMERICA INTERNATIONAL,
INC. (the “Company”) and Daniel R. Feehan (“Employee”).


W I T N E S S E T H:


WHEREAS, the Company has adopted the Cash America International, Inc. 2014
Long-Term Incentive Plan (the “Plan”), which is administered by the Management
Development and Compensation Committee (the “Committee”) of the Company’s Board
of Directors (the “Board”); and


WHEREAS, any terms used herein with an initial capital letter shall have the
same meaning as provided in the Plan, unless otherwise specified herein; and


WHEREAS, pursuant to Section 4 and Section 9 of the Plan, the Committee has
granted to Employee an award (the “Award”) of Restricted Stock Units (“RSUs”);


WHEREAS, pursuant to Employee’s Employment Agreement, the Committee has agreed
to grant Employee a one-time grant of RSUs having a value of $1,500,000 and with
the number of RSUs in such grant to be determined by dividing $1,500,000 by the
average closing price of the Company’s common stock traded on the New York Stock
Exchange for the 20 consecutive trading day period ending with the closing price
of such stock on the day immediately preceding the grant date; and


WHEREAS, the RSUs represent the unfunded and unsecured promise of the Company to
issue to Employee an equivalent number of shares of the common stock of the
Company or its successors (“Shares”) at a future date, subject to the terms of
this Agreement.


NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.    Award.


(a)    General. Subject to the restrictions and other conditions set forth
herein, the Company hereby grants to Employee an Award of 57,670 RSUs.


(b)    Grant Date. The Award was granted to Employee on May 6, 2015 (the “Grant
Date”).






--------------------------------------------------------------------------------



2.    Vesting. The Award shall vest as follows: Substantially equal 20%
increments of the RSUs shall vest on each of the following dates (the “Scheduled
Vesting Dates”) as long as Employee continuously remains (i) employed by the
Company or its Affiliates, and/or (ii) a member of the Company's Board
(“Employee’s Continuous Service”), through the applicable vesting date:
April 30, 2016; April 30, 2017; April 30, 2018, April 30, 2019 and
April 30, 2020. In addition, if Employee’s Continuous Service ceases due to
Employee’s death or because Employee becomes Disabled (as defined below) before
the entire Award has vested, a portion of the Award (the “Special Vesting RSUs”)
will vest on the date that Employee’s Continuous Service ceases due to such
death or disability (the “Special Vesting Date”). If applicable, the number of
Special Vesting RSUs shall be computed as follows:


●
the 20% portion of the Award, if any, that is outstanding, unvested and
scheduled to vest on the Scheduled Vesting Date coincident with or next
following the Special Vesting Date; multiplied by



●
the number of days in the period beginning on the first calendar day after the
most recent Scheduled Vesting Date prior to the Special Vesting Date (or
beginning on the first calendar day after the Grant Date if the Special Vesting
Date is prior to April 30, 2016) and ending on the Special Vesting Date; divided
by



●
the number of days in the period beginning on the first calendar day after the
most recent Scheduled Vesting Date prior to the Special Vesting Date (or
beginning on the first calendar day after the Grant Date if the Special Vesting
Date is prior to April 30, 2016) and ending on the Scheduled Vesting Date
coincident with or next following the Special Vesting Date.



For purposes of this Agreement, “Disabled” means that Employee has become
disabled within the meaning of any of the Company’s plans or programs providing
long-term disability benefits to its officers or employees. Any RSUs that have
not vested shall remain subject to forfeiture under Section 3 of this Agreement.


3.    Treatment of Award Upon Termination of Service or Failure to Vest. Upon
termination of Employee’s Continuous Service for any reason (including death or
disability), any portion of the Award that has not yet vested or does not become
vested upon such termination as provided in Section 2 or Section 5 of this
Agreement and any unvested rights to Dividend Equivalents (as defined in section
10(c)) shall be immediately forfeited, and Employee shall forfeit any and all
rights in or to such unvested portion of the Award, including any unvested
rights to Dividend Equivalents.


4.    Delivery of Shares. (a) as each portion of the Award vests as provided in
Section 2 of this Agreement, the Company shall instruct its transfer agent to
issue Shares, either in book entry or stock certificate form, which shall
evidence the conversion of such vested RSUs into whole vested Shares, in the
name of Employee (or if Employee has died, in the name of Employee’s designated
beneficiary or, if no beneficiary has been designated, Employee’s estate
(“Beneficiary”)) within a reasonable time after the vesting date of such portion
of the Award, but (b) in no event will the Shares relating to the then-vesting
portion of the Award be transferred to Employee (or, if applicable, to
Employee’s Beneficiary) later than 2 months after the end of the calendar year
in which the applicable vesting date for the then-vesting portion of the Award
occurs. The Company shall not be required to deliver any fractional Shares under
the Award. Any fractional Share shall be rounded up to the next whole Share.





2

--------------------------------------------------------------------------------



5.    Change in Control.


(a)    Vesting and Payment. In the event of a Change in Control (as defined
below) during Employee’s Continuous Service, vesting of the Award (including all
outstanding unvested RSUs and related Dividend Equivalents) shall automatically
accelerate and the Award shall become 100% vested as of the date the Change in
Control occurs as long as Employee has remained continuously employed through
such date by the Company or by an entity that is an Affiliate of the Company on
the day immediately preceding the date of the Change in Control and/or served as
a member of the Company’s Board through such date. In such event, the Shares and
Dividend Equivalents payable with respect to the outstanding vested RSUs shall
be delivered to Employee in a lump sum (or if Employee has died, in the name of
Employee’s Beneficiary) within 60 days following the date of the Change in
Control. A “Change in Control” shall mean an event that is a change in the
ownership of the Company, a change in the effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
all as defined in Code Section 409A and guidance issued thereunder
(collectively, “Code Section 409A”), except that 35% shall be substituted for
30% in applying Treasury Regulations Section 1.409A-3(i)(5)(vi) and 50% shall be
substituted for 40% in applying Treasury Regulations Section
1.409A-3(i)(5)(vii). Notwithstanding the above, a “Change in Control” shall not
include any event that is not treated under Code Section 409A as a change in
control event with respect to Employee. Notwithstanding the incorporation of
certain provisions from the Treasury Regulations under Code Section 409A, the
Company intends that all payments under this Agreement be exempt from Code
Section 409A under the exemption for short-term deferrals in Treasury
Regulations Section 1.409A-1(b)(4).


(b)    Substitution. Notwithstanding anything set forth herein to the contrary,
upon a Change in Control, the Committee, in its sole discretion, may, in lieu of
issuing Shares, provide Employee with an equivalent amount payable in the form
of cash.


6.    Agreement of Employee. Employee acknowledges that certain restrictions
under state or federal securities laws may apply with respect to the Shares to
be issued pursuant to the Award. Specifically, Employee acknowledges that, to
the extent Employee is an “affiliate” of the Company (as that term is defined in
Rule 144 under the Securities Act of 1933 ("Rule 144")), the Shares to be issued
as a result of the Award are subject to certain restrictions under applicable
securities laws (including particularly Rule 144). Employee hereby agrees to
comply with such state and federal securities laws with respect to any
applicable restrictions on the resale of such Shares and to execute such
documents and take such actions as the Company may reasonably require in
connection therewith.


7.    Withholding. Upon the issuance of Shares to Employee pursuant to this
Agreement, Employee shall pay an amount equal to the amount of all applicable
federal, state and local employment taxes which the Company is required to
withhold at any time. Such payment may be made in cash or, with respect to the
issuance of Shares to Employee pursuant to this Agreement, by delivery of whole
Shares (including Shares issuable under this Agreement) in accordance with
Section 14(a) of the Plan.





3

--------------------------------------------------------------------------------



8.    Adjustment of Awards.


(a)    If there is an increase or decrease in the number of issued and
outstanding Shares through the payment of a stock dividend or resulting from a
stock split, a recapitalization, or a combination or exchange of Shares, then
the number of outstanding RSUs hereunder shall be adjusted so that the
proportion of such Award to the Company’s total issued and outstanding Shares
remains the same as existed immediately prior to such event.


(b)    If there is spin-off or other similar distribution to the Company's
shareholders of stock, the number and type of Shares subject to the Award shall
be adjusted by the Committee (which adjustment may include Shares, stock of an
Affiliate or former Affiliate, cash or a combination thereof) so that the value
of the outstanding Award immediately prior to such event is preserved, as
determined by the Committee in its sole discretion. If stock of an Affiliate or
former Affiliate becomes subject to the Award as a result of any such
adjustment, the terms of the Agreement shall apply to such stock in the same
manner as if it were Shares.


(c)    Except as provided in subsections (a) and (b) above, no adjustment in the
number of Shares subject to any outstanding portion of the RSUs shall be made
upon the issuance by the Company of shares of any class of its capital stock or
securities convertible into shares of any class of capital stock, either in
connection with a direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon the conversion of any other obligation of the
Company that may be convertible into such shares or other securities.


(d)    Upon the occurrence of events affecting Shares other than those specified
in subsections (a), (b) and (c) above, the Committee may make such other
adjustments to awards as are permitted under Section 5(c) of the Plan. This
section shall not be construed as limiting any other rights the Committee may
have under the terms of the Plan.


9.    Plan Provisions.


In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, as may be
amended from time to time, which are hereby incorporated by reference. In the
event of any conflict between the provisions of the Agreement and the Plan, the
Plan shall control. For the avoidance of doubt and without limiting anything
herein or in the Plan, Employee hereby acknowledges that the compensation
recovery provisions described in Section 14(n) of the Plan apply to the Award
granted hereunder and this Agreement.


10.    Miscellaneous.


(a)    Limitation of Rights. The granting of the Award and the execution of the
Agreement shall not give Employee any rights to (1) similar grants in future
years, (2) any right to be retained in the employ or service of the Company or
any Affiliates and/or to serve on the Board of the Company, or (3) interfere in
any way with the right of the Company or its Affiliates to terminate Employee’s
employment or services at any time.


(b)    Interpretation. Employee accepts this Award subject to all the terms and
provisions of the Plan and this Agreement. The undersigned Employee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.



4

--------------------------------------------------------------------------------





(c)    Dividend Equivalents. The Award includes the right to receive dividend
equivalents (‘Dividend Equivalents’) on the portion, if any, of the Award that
becomes vested in accordance with Section 2 or Section 5 of this Agreement. Upon
vesting of any portion of the Award in accordance with such sections, Employee
shall have a vested right to receive an amount of cash, without interest,
equivalent to the dividends, if any, that would have been payable to a
shareholder who actually owned the number of Shares equal to the number of
then-vesting RSUs from the Grant Date through the day immediately preceding the
date on which the Shares payable with respect to the then-vesting portion of the
Award are delivered to Employee. Such amount of cash shall be paid on the date
that Shares are delivered under the then-vesting portion of the Award.


(d)    Shareholder Rights. Except as set forth in Section 10(c), neither
Employee nor Employee’s Beneficiary shall have any of the rights of a
shareholder with respect to any Shares issuable upon vesting of any portion this
Award, including, without limitation, a right to vote, until (i) such portion of
the Award is vested, and (ii) such Shares have been delivered and issued to
Employee or Employee’s Beneficiary pursuant to Section 4 or Section 5 of this
Agreement.


(e)    Severability. If any term, provision, covenant or restriction contained
in the Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.


(f)    Controlling Law. The Agreement is being made in Texas and shall be
construed and enforced in accordance with the laws of that state.


(g)    Construction. The Agreement and the Plan contain the entire understanding
between the parties, and supersede any prior understanding and agreements
between them, representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.


(h)    Headings. Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.


(i)    Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Employee's heirs, legal representatives, successors and assigns.


(j)    Execution/Acceptance. This Agreement may be executed and/or accepted
electronically by Employee and/or executed in duplicate counterparts, the
production of either of which (including a signature or proof of electronic
acceptance) shall be sufficient for all purposes for the proof of the binding
terms of this Agreement.


THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.



5

--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the
day and year first set forth above.


 
 
CASH AMERICA INTERNATIONAL, INC.
 
 
 
 
 
 
 
By:
/s/ James H. Graves
 
 
 
James H. Graves
 
 
 
 
Chairman of the Committee
 
 
 
 
 
 
 
 
EMPLOYEE *
 
 
 
 
 
 
 
 
/s/
Daniel R. Feehan
 
 
 
Daniel R. Feehan
 
 
 
 
 



* Electronic acceptance of this Award by Employee shall bind Employee by the
terms of this Agreement pursuant to Section 10(j) of this Agreement.



6